UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): April 14, 2010 MISSION WEST PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland Commission File Number: 95-2635431 (State or other jurisdiction of incorporation) 1-8383 (I.R.S. Employer Identification) 10050 Bandley Drive, Cupertino, CA 95014 (Address of principal executive offices) (408) 725-0700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. (a) The following information is being furnished by the Company as required for Item 2.02(a) of this report and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934: On April 14, 2010, the Company issued a press release announcing its earnings results for the first quarter ended March 31, 2010. The press release is attached to this Current Report as Exhibit 99.1 and is incorporated by reference in response to Item 2.02(a) of this report. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MISSION WEST PROPERTIES, INC. Date: April 14, 2010By: /s/ Wayne N. Pham Wayne N. Pham Vice President of Finance Exhibit 99.1 Press Release For Immediate News Release April 14, 2010 Mission West Properties Announces First Quarter 2010 Operating Results Cupertino, CA – Mission West Properties, Inc. (NASDAQ: MSW) reported today that Funds From Operations (“FFO”) for the quarter ended March 31, 2010 was approximately $16,506,000, or $0.16 per diluted common share, (considering the potential effect of all O.P. units being exchanged for shares of the Company’s common stock) as compared to approximately $12,070,000, or $0.11 per diluted common share, for the same period in 2009. Unrealized holding gain from investment in marketable securities accounted for approximately $1,853,000, or $0.02 per diluted common share, for the quarter ended March 31, 2010. On a sequential quarter basis, FFO for the quarter ended December 31, 2009 was approximately $0.16 per diluted common share. Net income for the quarter ended March 31, 2010 was approximately $10,143,000 as compared to approximately $5,634,000 for the quarter ended March 31, 2009. Net income per diluted share to common stockholders was approximately $0.11 for the quarter ended March 31, 2010 compared to $0.07 for the quarter ended March 31, 2009, a per share increase of approximately 57%. Unrealized holding gain (loss) from investment in marketable securities accounted for approximately $0.02 and ($0.03) per diluted common share for the quarters ended March 31, 2010 and 2009, respectively. On January 8, 2010, the Company acquired a leased R&D property with approximately 41,300 rentable square feet located at 1040-1050 La Avenida Street in Mountain View, California from an unrelated party. The total acquisition price for this property was approximately $3,853,000. Company Profile Mission West Properties, Inc. operates as a self-managed, self-administered and fully integrated REIT engaged in the management, leasing, marketing, development and acquisition of commercial R&D properties, primarily located in the Silicon Valley portion of the San Francisco Bay Area. Currently, the Company manages 112 properties totaling approximately 8.1 million rentable square feet. For additional information, please contact Investor Relations at 408-725-0700. The matters described herein contain forward-looking statements.Such statements can be identified by the use of forward-looking terminology such as “will,” “anticipate,” “estimate,” “expect,” “intends,” or similar words.Forward-looking statements involve a number of risks, uncertainties or other factors beyond the Company’s control, which may cause material differences in actual results, performance or other expectations.These factors include, but are not limited to, the ability to complete acquisitions under the Berg Land Holdings Option Agreement with the Berg Group and other factors detailed in the Company’s registration statements, and periodic filings with the Securities & Exchange Commission. MISSION WEST PROPERTIES, INC. SELECTED FINANCIAL DATA (In thousands, except share, per share and property data amounts) Three Months Ended Mar 31, 2010 Three Months Ended Mar 31, 2009 OPERATING REVENUES: Rental income $ $ Tenant reimbursements Other income Total operating revenues OPERATING EXPENSES: Operating and maintenance Real estate taxes General and administrative Depreciation and amortization Total operating expenses Operating income OTHER INCOME (EXPENSES): Equity in earnings of unconsolidated joint venture 76 89 Interest and dividend income 50 ) Unrealized holding gain (loss) from investment ) Interest expense ) ) Interest expense – related parties ) ) Net income Net income attributable to noncontrolling interests ) ) Net income available to common stockholders $ $ Net income per share to common stockholders: Basic $ $ Diluted $ $ Weighted average shares of common stock (basic) Weighted average shares of common stock (diluted) Weighted average O.P. units outstanding FUNDS FROM OPERATIONS Funds from operations $ $ Funds from operations per share (2) $ $ Outstanding common stock Outstanding O.P. units Weighted average O.P. units and common stock outstanding (diluted) FUNDS FROM OPERATIONS CALCULATION Three Months Ended Mar 31, 2010 Three Months Ended Mar 31, 2009 Net income $ $ Add: Depreciation and amortization of real estate Depreciation and amortization of real estate held in unconsolidated joint venture 60 59 Less: Noncontrolling interests in joint ventures ) ) Funds from operations $ $ Funds From Operations (“FFO”) is a non-GAAP financial measurement used by real estate investment trusts (“REITs”) to measure and compare operating performance. As defined by NAREIT, FFO represents net income (loss) (computed in accordance with GAAP, accounting principles generally accepted in the United States of America), excluding gains (or losses) from debt restructuring and sales of property, plus real estate related depreciation and amortization (excluding amortization of deferred financing costs and depreciation of non-real estate assets) and after adjustments for unconsolidated partnerships and joint ventures.Management considers FFO to be an appropriate supplemental measure of the Company’s operating and financial performance because when compared year over year, it reflects the impact to operations from trends in occupancy rates, rental rates, operating costs, general and administrative expenses and interest costs, providing a perspective not immediately apparent from net income.In addition, management believes that FFO provides useful information about the Company’s financial performance when compared to other REITs since FFO is generally recognized as the industry standard for reporting the operations of REITs. FFO should neither be considered as an alternative for net income as a measure of profitability nor is it comparable to cash flows provided by operating activities determined in accordance with GAAP.FFO is not comparable to similarly entitled items reported by other REITs that do not define them exactly as we define FFO. PROPERTY AND OTHER DATA: Three Months Ended Mar 31, 2010 Three Months Ended Mar 31, 2009 Total properties, end of period Total square feet, end of period Average monthly rental revenue per square foot (3) $ $ Occupancy for leased properties % % Straight-line rent $ ) $ Leasing commissions $
